  Case 3:19-cv-02391-JM-AHG Document 52 Filed 08/17/21 PageID.835 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Ashley Rogers, an individual
                                                            Civil Action No. 19-cv-02391-JM-AHG

                                              Plaintiff,
                                       V.
Thomas W. Harker, Acting Secretary of                         JUDGMENT IN A CIVIL CASE
the Navy


                                            Defendant.



IT IS HEREBY ORDERED AND ADJUDGED:
Pursuant to Rule 68, Judgment is entered in favor of Plaintiff and against Defendant in the sum of
one hundred five thousand dollars ($105,000.00) to Plaintiff Ashley Rogers (“Plaintiff”), as set out and
pursuant to all other terms of, the Offer of Judgment.




Date:          8/17/21                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ S. Tweedle
                                                                                    S. Tweedle, Deputy
